PER CURIAM.
Appellant, an inmate of the state correctional system, seeks review of a final order denying his petition for a writ of mandamus on the ground that it “fail[ed] to state a cause of action which would entitle [him] to relief.” Appellant’s petition asserted that the Parole Commission’s decision to leave intact the suspension of his assigned presumptive parole release date, and its refusal to set an effective parole release date, failed to comply with applicable law because it failed to identify the information in his official record which supported the reasons given for the action. We agree with appellant that his petition was sufficient to state a prima facie case for mandamus relief. See Williams v. Florida Parole Commission, 625 So.2d 926, 939 (Fla. 1st DCA 1993) (“the Commission must articulate with specificity the reasons for its decision and identify the information in ‘the complete official record in the inmate’s case’ that supports those reasons”), review denied, 637 So.2d 236 (Fla.1994). Accordingly, the trial court should have issued an alternative writ of mandamus, directing the Parole Commission to show cause why the relief requested should not be granted. Fla. R. Civ. P. 1.630(d)(3). We reverse, and remand with directions that the trial court now do so.
REVERSED and REMANDED, with directions.
WEBSTER, MICKLE and LAWRENCE, JJ., concur.